Citation Nr: 1444744	
Decision Date: 10/08/14    Archive Date: 10/16/14

DOCKET NO.  10-30 609	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to additional payment of accrued benefits due and unpaid to D.R.C.


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to April 1945.  He died in September 2000.  His surviving spouse died in April 2008.  The appellant is the daughter of the Veteran's surviving spouse (and bore expenses associated with her last sickness and burial).

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of the claims-file is with the RO in Boston, Massachusetts.

During the course of this appeal, the nature of the disagreement of scope of the issue prepared for appeal has appeared to shift; this has resulted in some ambiguity as to the precise scope and nature of the issue perfected for appellate review.  As this appeal must be remanded to satisfy due process considerations to which the appellant is entitled, the appellant and the Agency of Original Jurisdiction (AOJ) shall have further opportunity to clarify the nature and scope of the pertinent disagreement during the processing of this remand.  In light of this, the Board has adopted the characterization of the issue used by the RO in the June 2010 statement of the case (SOC) and shall refrain from imposing any reinterpretation or recharacterization of the issue at this time.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The appellate scheme set forth in 38 U.S.C.A. § 7104(a) contemplates that all evidence will first be reviewed at the AOJ so as not to deprive the claimant of an opportunity to prevail with his/her claim at that level.  See generally Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  When the AOJ receives evidence relevant to a claim properly before it that is not duplicative of evidence already discussed in the SOC or in a supplemental SOC (SSOC), it must prepare a SSOC reviewing that evidence.  38 C.F.R. § 19.31(b)(1).  Further, when evidence is received prior to the transfer of a case to the Board, an SSOC must be furnished to the claimant, and his or her representative, if any, as provided in 38 C.F.R. § 19.31 unless the additional evidence is duplicative or is not relevant to the issue on appeal.  38 C.F.R. § 19.37(a).  There is no legal authority for a claimant to waive, or the RO to suspend, this requirement.  38 C.F.R. § 20.1304(c).  The Board finds that the issue of entitlement to additional payment of accrued benefits due and unpaid to D.R.C. must be remanded for readjudication by the AOJ with consideration of relevant evidence submitted to the RO with the appellant's July 2010 substantive appeal.

In this case, the Veteran's surviving spouse died in April 2008.  Her daughter filed a claim for accrued benefits dated in April 2008 (reportedly received by VA in May 2008).  A March 2009 RO rating decision found entitlement (for accrued benefits purposes) to aid and attendance benefits for the Veteran's surviving spouse effective from February 29, 2008 (the date of the receipt of the Veteran's surviving spouse's claim) until her death in April 2008.  The appellant was notified of the decision in October 2009.  The appellant (the daughter of the Veteran's surviving spouse) filed a notice of disagreement (NOD) in November 2009 disputing the amount of money awarded in the accrued benefits award, with various contentions including disputing the effective date (seeking more extensive retroactive benefits) and the determination of the amount of entitlement (objecting to the applied statutory rate of aid and attendance benefits for the surviving spouse (specified in 38 U.S.C.A. § 1311 and revised periodically)), seeking an amount corresponding to actual expenses incurred by the surviving spouse.

The RO broadly interpreted the scope of the appellant's NOD and issued an SOC in June 2010 addressing the issue characterized as "Entitlement to additional payment of accrued benefits for [D.R.C.]."  The SOC explained the details of the RO's determination of the effective date and amount of the accrued benefits including with discussion of the RO's calculation of the accrued entitlement amount.  In this regard, the SOC's explanation made one particular assertion of fact that has become a key focal point of the appellant's disagreement: 

The total amount due [to D.R.C.] at the time of her death was the single month payment for March 2008 which totaled $1,595.00.  Payment in the amount of $1,324 was issued on April 1, 2008 and not returned.  Therefore, the only outstanding amount due the beneficiary was the additional Aid and Attendance benefit of $271.00.

The appellant's signed July 2010 VA Form 9 substantive appeal includes a checkmark in the box to indicate that she desired to limit the scope of her appeal to one specific matter, which she states is: "Return of check in the amount of $1324 (see page 14 of 'Statement of Case')."  The appellant attaches a copy of the above-quoted section of the SOC's reasons and bases discussion, with highlighter emphasis directing attention to the quoted language concerning the $1,324 payment.

The appellant specifically asserts that the SOC's finding that the $1,324  payment was not returned is factually incorrect, stating that a "VA Agent" (described later in March 2011 as "the local VA representative") reviewed the matter and suggested that there may have been an error in this regard.  The appellant submitted documentary evidence including a copy of a check dated in May 2008 from the appellant to VA in the amount of $1,324 with the memo stating: "Reimbursement - DIC for April, 08."  She also submitted a copy of a VA Payment Remittance form apparently completed in connection with returning the payment.  She also submitted a copy of an apparent written acknowledgment from the VA Debt Management Center (addressed to the Veteran's late surviving spouse) dated in June 2008 stating: "We have received your payment of $1324.00 for your Compensation and Pension indebtedness.  Your account is now PAID IN FULL.  Please do not send any further payments."  These documents were submitted in an effort to demonstrate that the RO was incorrect in concluding in the SOC that the cited $1,324 payment was not returned to VA.

Subsequently, in March 2011, the appellant submitted additional written correspondence expressing that she expected and desired a response addressing the material submitted with her substantive appeal; she resubmitted the pertinent documentary evidence in the March 2011 submission.  No SSOC has been issued addressing the evidence submitted with the appellant's substantive appeal.

The Board recognizes that the scope of the issue on appeal is somewhat ambiguous and appears to have shifted somewhat over the course of the appeal; the Board has considered this in making a determination as to whether the evidence submitted with the July 2010 substantive appeal is "relevant" to the issue on appeal.  The Board concludes that it is most reasonable to view the evidence as "relevant" such that the AOJ is obligated to issue an SSOC addressing the evidence before final Board review can be appropriate.  The Board is unable to find that the evidence is irrelevant to the issue on appeal when (1) it is submitted to directly contradict a specific fact asserted in SOC's reasons and bases section explaining the denial of the issue on appeal, and (2) the appellant's substantive appeal expresses her desire for appeal as limited to the specific matter of disputing this particular fact.

Regardless of whether the pertinent language in the SOC may or may not reflect some confusion regarding the matter on appeal, the Board is compelled to conclude that the evidence newly submitted by the appellant with her substantive appeal is relevant to the issue on appeal as adjudicated by the SOC and perfected for appeal by the appellant.

For the reasons explained above, the Board finds that a remand is necessary to afford the required due process in the AOJ consideration of the appellant's claim prior to final appellate review.

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC should review the record and take any necessary action to ensure compliance with all notice and assistance requirements.

2.  After completion of any additional development deemed necessary, the RO/AMC should review the expanded record to specifically include all the evidence added to the claims-file since the June 2010 SOC, including the documents submitted by the appellant with her July 2010 substantive appeal.  The RO/AMC must readjudicate the appeal.  The readjudication must address the appellant's dispute of the SOC's findings with regard to the calculation of the accrued entitlement due but unpaid.  Specifically, the readjudication must address the appellant's disagreement with the SOC's assertion that an April 2008 payment of $1,324 was "not returned."  The readjudication must address the appellant's counter-assertion and submitted evidence that appear to indicate that such payment was returned to VA.  If any portion of the benefit sought on appeal is not granted, the appellant and her representative (if any is appointed) should be provided with an SSOC and afforded the appropriate opportunity to respond thereto. Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. C. Graham
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



